                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION



ZANDRA ADAMS                            )
                                        )
              V.                        ) CIVIL ACTION NO. 5:20-CV-237-D
                                        )
CITY OF RALEIGH, NORTH                  )
CAROLINA,                               )
          Defendant.                    )



                                ORDER OF DISMISSSAL

       Pursuant to the stipulation of the parties under Federal Rules of Civil

Procedure 41(a)(l)(A)(ii), it is ORDERED THAT THIS ACTION BE, AND HEREBY

IS, DISMISSED WITH PREJUDICE as to all claims, causes of action, and parties,

with each party bearing that party's own attorney's fees and costs. The Clerk is

directed to close the file.

     SO ORDERED. This ..2.f-day of May 2021.


                                               i~es C. Dever III
                                               UNITED STATES DISTRICT JUDGE
